For Immediate Release Phoenix, Arizona – April 23, 2008 Contact: David Jackson, CFO (602) 269-2000 Knight Transportation Reports Revenue and Net Income for the First Quarter of Knight Transportation, Inc. (NYSE: KNX) announced today its financial results for the quarter ended March 31, 2008. For the quarter, total revenue increased 5.9%, to $176.4 million from $166.5 million for the same quarter of 2007.Revenue, before fuel surcharge, decreased 2.4%, to $141.3million from $144.8million for the same quarter of 2007.Net income decreased to $11.4million from $16.6million for the same period of 2007.Net income per diluted share for the quarter was $0.13, compared to $0.19 for the same period of 2007. The company previously announced a cash dividend of $.03 per share to shareholders of record on March 7, 2008, which was paid on March 28, 2008. Chairman and Chief Executive Officer, Kevin P. Knight, offered the following comments: “The challenging truckload freight environment continued in the first quarter and was accompanied with diesel fuel prices reaching unprecedented highs.Despite one of the most difficult operating environments in our Company’s history, we achieved a consolidated operating ratio of 86.7%.Our dry van operation achieved an operating ratio of 85.9%. "Pricing and equipment utilization continued to be negatively affected as the supply of for-hire trucks outpaced freight demand in our regional markets.For the quarter, average freight revenue per tractor declined 6.1% on 1.2% more average tractors, as compared to the first quarter of 2007.In the quarter, our empty mile factor improved to 11.9% from 13.1%, an improvement of 9.2%, despite a slightly shorter average length of haul.The decrease in asset productivity was the most significant factor that negatively impacted the first quarter.Lower revenue per tractor less efficiently covered fixed costs, leading to increases in salaries, depreciation, and certain other expenses as a percentage of revenue.Although freight demand in the quarter did not exceed that of the same quarter a year ago, we did experience a narrowing of the year over year difference as the quarter progressed. “High fuel prices were very challenging in the quarter.The U.S. national average diesel fuel prices for the quarter increased by $0.96 per gallon in the first quarter of 2008 versus the first quarter of 2007.The highest fuel prices were experienced at the end of the quarter and have continued into April with a current week national average of $4.14 per gallon. "A softening market for used tractors and trailers also affected our results.Gain on sale of equipment was $672,000 for the first quarter of 2008 versus $1.5million for the first quarter of 2007. “During the quarter, we reduced our total tractor count by 84 tractors.Year over year, the average fleet size grew by 44 tractors.In the short term, we will closely evaluate our fleet size and make adjustments as needed to provide customers the service they expect while generating adequate returns.Included in the evaluation of fleet size is the opportunity to improve existing levels of equipment utilization.Over the long term, we are optimistic about our competitive position in the industry and expect that proper execution of our decentralized growth model will position us to emerge from the downturn with the ability to add more capacity and gain more market share. "We continue to execute and refine our strategic growth plan, which includes the opening of new service centers and branches.We have recently opened our fifth refrigerated service center in Dallas, Texas and we expect to open during the second quarter two additional dry van service centers, one in the Northeast and another in the Southeast.With 27 dry van service centers, 13 brokerage branches and five refrigerated service centers, we are still in the early stages of the roll-out of what we expect to be the strongest truckload service center network in North America. “In the quarter, we used $18.1 million of our cash to repurchase 1,218,500 shares, under the authorization to repurchase up to 3 million shares given by the Board of Directors in November 2007. At March 31, 2008, our balance sheet remained debt free, our cash and short term investments totaled $28.6million and our shareholders' equity was $479.4 million. “Looking forward, we believe that the supply of for-hire trucks has ceased to expand and, in fact, is now retracting.Continued high fuel prices and continued pressure on freight pricing and fuel surcharges, should expedite the retraction towards market equilibrium.In addition, we hope that the various forms of stimulus to the broader economy, that were not present a year ago, will have a positive impact on freight demand as the year progresses.Although it is difficult to predict the timing with any certainty, we expect a reduction of trucking capacity and increase in economic activity to have a positive impact on freight rates and equipment utilization over time." The company will hold a conference call on April 24, 4PM EDT, to further discuss its results of operations for the quarter ended March 31, 2008.The dial in number for this conference call is 1-866-259-7123. Knight Transportation, Inc is a truckload carrier offering dry van, refrigerated, and brokerage services to customers through a network of service centers located throughout the United States.As “Your Hometown National Carrier,” Knight strives to offer customers and drivers personal service and attention through each service center, while offering integrated freight transportation nationwide and beyond through the scale of one of North America’s largest trucking companies.The principal types of freight we transport include consumer staples, retail, paper products, packaging/plastics, manufacturing, and import/export commodities. INCOME STATEMENT DATA: Three Months Ended March 31, (Unaudited, in thousands, except per share amounts) 2008 2007 REVENUE: Revenue, before fuel surcharge $ 141,302 $ 144,825 Fuel surcharge 35,109 21,709 TOTAL REVENUE 176,411 166,534 OPERATINGEXPENSES: Salaries, wages and benefits 50,011 48,840 Fuel expense - gross 53,557 39,634 Operations and maintenance 9,301 9,272 Insurance and claims 7,066 8,006 Operating taxes and licenses 3,652 3,557 Communications 1,414 1,418 Depreciation and amortization 16,953 15,931 Lease expense - revenue equipment 54 106 Purchased transportation 12,921 10,732 Miscellaneous operating expenses 2,755 1,784 157,684 139,280 Income From Operations 18,727 27,254 Other income - 188 Interest income 254 182 254 370 Income Before Income Taxes 18,981 27,624 INCOMETAXES 7,564 11,005 NETINCOME $ 11,417 $ 16,619 Net Income Per Share - Basic $ 0.13 $ 0.19 - Diluted $ 0.13 $ 0.19 Weighted Average Shares Outstanding - Basic 86,335 86,173 - Diluted 86,792 87,167 BALANCE SHEET DATA: 3/31/2008 12/31/2007 ASSETS (Unaudited, in thousands) Cash and cash equivalents $ 21,465 $ 23,688 Short term investment 7,140 7,620 Accounts receivable, net 84,954 88,535 Notes receivable, net 156 19 Other current assets 17,913 24,994 Prepaid expenses 9,192 8,776 Income Tax Receivable - 3,558 Deferred tax asset 10,372 10,157 Total Current Assets 151,192 167,347 Property and equipment, net 462,481 459,548 Notes receivable, long-term 328 887 Goodwill 10,367 10,372 Intangible assets, net 222 238 Other assets and restricted cash 4,971 4,972 Total Assets $ 629,561 $ 643,364 LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable $ 9,209 $ 17,744 Accrued payroll 8,921 7,992 Accrued liabilities 7,556 8,048 Claims accrual 28,581 28,662 Total Current Liabilities 54,267 62,446 Deferred Income Taxes 95,903 93,368 Total Liabilities 150,170 155,814 Common stock 855 867 Additional paid-in capital 85,461 102,450 Retained earnings 393,075 384,233 Total Shareholders' Equity 479,391 487,550 Total Liabilities and Shareholders' Equity $ 629,561 $ 643,364 Three Months Ended March 31, 2008 2007 (Unaudited) (Unaudited) OPERATINGSTATISTICS % Change Average Revenue Tractor $ 35,668 $ 37,996 -6.1 % Average Length of Haul 527 537 -1.9 % Empty Mile Factor 11.9 % 13.1 % -9.2 % Operating Ratio** 86.7 % 81.2 % Average Tractors - Total 3,723 3,679 1.2 % Tractors - End of Quarter: Company 3,481 3,522 Owner - Operator 193 238 3,674 3,760 Trailers - End of Quarter 8,677 8,663 Net Capital Expenditures (in thousands) $ 21,625 $ 18,935 Cash Flow From Operations (in thousands) $ 39,208 $ 38,036 * Excludes fuel surcharge. ** Operating ratio as reported in this press release is based upon total operating expenses, net of fuel surcharge, as a percentage of revenue, before fuel surcharge.Revenue from fuel surcharge is available on the accompanying statements of income.We measure our revenue, before fuel surcharge, and our operating expenses, net of fuel surcharge, because we believe that eliminating this sometimes volatile source of revenue affords a more consistent basis for comparing our results of operations from period to period. This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. These statements generally may be identified by their use of terms or phrases such as "expects," "estimates," "anticipates," "projects," "believes," "plans," "intends," "may," "will," "should," "could," "potential," "continue," "future," and terms or phrases of similar substance.Forward-looking statements are based upon the current beliefs and expectations of our management and are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, which could cause future events and actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements.Accordingly, actual results may differ from those set forth in the forward-looking statements.Readers should review and consider the factors that may affect future results and other disclosures by the Company in its press releases, stockholder reports, Annual Report on Form 10-K, and other filings with the Securities Exchange Commission. We disclaim any obligation to update or revise any forward-looking statements to reflect actual results or changes in the factors affecting the forward-looking information. Contact:Dave Jackson, CFO, at (602) 269-2000 Back to Form 8-K
